Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims 1-6 and 13-17 are Rejected under 35 USC § 103.
The Claims 7-12 are Objected.
Examiner Notes.
 In claim 1 and 16 the limitation of “a redundancy module independent of the evaluation module” It’s not clear for Examiner how the models independed from each other. For instance Fig. 2 a shows two models interconnected to each other by the two inductive sensor elements 5.2 and 5.1.
Examiner understand the modules is two different modules, as indicated on Fig. 2 (indicated as two different modules), also as shown on the Fig.2, the modules interconnected with each other, e.g. the modules are interconnected with each other. Examiner assumes the modules could be contains as the same and different features/circuits.
Claim Objections
Claim 17 objected to because of the following informalities: “A vehicle comprising the sensor vehicle as claimed in claim 13” should be - A vehicle comprising the sensor assembly as claimed in claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Slama et.al., (Pat. 9465683) hereinafter Slama in view of Kuo et. al., (US Pub.20080174181), hereinafter Kuo.

        Regarding Claim 1, Slama disclose a method for operating a rotational speed sensor (Col. 7, line 52, where rotation speed sensor) comprising a sensor element  in a vehicle, wherein the sensor element interacts with a magnet wheel on a wheel of the vehicle (Col. 10, lines 50-55, Rotational speed sensors may measure the rotation speed based on differential magnetic fields of magnet target wheels, which are attached to the wheel), said method comprising:  
     evaluating an effective parameter generated by the interaction of the magnet wheel  with the sensor element (Col. 10, lines 50-55, Rotational speed sensors may measure the rotation speed (i.e. an effective parameter) based on differential magnetic fields of magnet target wheels, which are attached to the wheel) in the form of a measurand (Col.4, lines 49-52, where sensor signal 115b is a periodic signal  in a physical quantity  (i.e. a measurand) (e.g. an electric current or voltage)) in an evaluation module (Fig. 1a, # 30, col. 3, line 25, where a control unit 30) and, depending on the measurand, outputting an output variable characterizing the rotational speed the wheel (Col. 7, lines 44-46, where sensor signal 115 may encode the wheel speed information (i.e. variable characterizing the rotational speed the wheel) in a frequency of the periodic sensor signal (i.e. a measurand)115 implementing the output protocol),  wherein the sensor element  is supplied via the evaluation module with a sensor voltage influencing the measurand (Claim 1, where output module configured to provide the error signal indicating the internal malfunction for the control unit, wherein the error signal comprises a predetermined level of a voltage or a current, which differs from an upper level of a voltage or a current and from a lower level of a voltage or a current used for providing periodic information of the sensor signal); and 
   monitoring the functional capability of the evaluation module (Fig. 1A, # 120 (determination module), Col. 3, lines 24-26,  where apparatus 100 providing an error signal 105a for a control unit 30) to establish whether the sensor element  is or can be supplied from the evaluation module with the sensor voltage (Col.3, lines 35-40, where the error signal 105 comprises a predetermined level of a physical quantity (e.g. voltage or current), which differs from an upper level and from a lower level (of the physical quantity) used for providing periodic information of the sensor signal) wherein, in the event of a malfunction of the evaluation module as a result of which the sensor element no longer is or can be supplied with the sensor voltage (Col. 3, lines 35-40, where the error signal 105 comprises a predetermined level of a physical quantity (e.g. voltage or current) from the evaluation module (Col. 3, lines 32-40, where apparatus 100 further comprises a determination module 120, which is configured to determine the internal malfunction of the sensor unit 20 or the apparatus 100. The apparatus 100 further comprises an output module 130, which is configured to provide the error signal 105 indicating the malfunction for the control unit 30; Abstract, where determination module configured to determine the malfunction of the sensor unit; Col. 4, lines 45-48, where  error signal 105b indicates a malfunction of the sensor unit 20b),

Slama does not disclose 
           a redundancy  sensor voltage is provided by a redundancy module independent of the evaluation module,  the sensor element  instead being supplied with the voltage element.  
Kuo disclose a redundancy sensor voltage is provided by a redundancy module  (Fig. 1, # 10 /REDUNDANCY MODULE/, FIG. 1 and FIG. 2,  para [0010], where a dual power supply system) independent of the evaluation module (Fig. 1, control circuit), the sensor element instead being supplied with the voltage so as to form a redundant voltage supply of the sensor element (Claim 5, where dual power supply system comprising: a main power supply and a backup power supply; a control circuit comprising a first input terminal connected to the main power supply via a first sensor and configured to receive a status signal of the main power supply from the first sensor, a second input terminal connected to the backup power supply via a second sensor and configured to receive a status signal of the backup power supply from the second sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide redundant voltage supply, as taught by Kuo into Slama in order to easily determine the malfunction sensor element, for benefits of constantly powered the sensor unit of rotation wheel in the vehicle.

       Regarding Claim 2, Slama and Kuo disclose the method as claimed in claim 1.
Further Slama disclose wherein in the event of a malfunction of the evaluation module as a result of which the sensor element no longer is or can be supplied with the sensor voltage
     output variable characterizing the speed of the wheel (Col. 7, lines 44-46, where sensor signal 115 may encode the wheel speed information in a frequency of the periodic sensor signal 115 implementing the output protocol)Int. Appl. No.: PCT/EP2018/060061.

Slama does not disclose parameter is evaluated in the form of a redundancy measurand in the redundancy module, and depending on the redundancy measurand  a redundancy output variableAtty. Docket No.: 169068.188589(2017P00059) Page 5 of 10is output by the redundancy module to form a redundant evaluation.
 
Kuo disclose parameter is evaluated in the form of a redundancy measurand in the redundancy module, and depending on the redundancy measurand a redundancy output variable characterizing the speed of the wheelInt. Appl. No.: PCT/EP2018/060061Atty. Docket No.: 169068.188589(2017P00059) Page 5 of 10is output by the redundancy module to form a redundant evaluation (Claim 5, where a control circuit comprising a first input terminal connected to the main power supply via a first sensor and configured to receive a status signal of the main power supply from the first sensor, a second input terminal connected to the backup power supply via a second sensor and configured to receive a status signal of the backup power supply from the second sensor).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide redundancy measurand, as taught by Kuo into Slama in order to determine the malfunction sensor element, for benefits of constantly powered the sensor unit of rotation wheel in the vehicle.

       Regarding Claim 3, Slama and Kuo disclose the method as claimed in claim 1.
Further, Slama disclose wherein in the event of a malfunction of the evaluation module , as a result of which the sensor element no longer is or can be supplied with the sensor voltage from the evaluation module, as recited in Claim 1.

Slama does not disclose redundancy supply points of the redundancy module
Kuo disclose redundancy supply points of the redundancy module can be electrically conductively connected to the sensor element via redundancy lines in such a way that the sensor element  is supplied with a redundancy sensor voltage provided by the redundant supply points, and the redundancy supply points are otherwise electrically isolated from the sensor element (Fig. 1, # 20 (first power supply and # 30, second power supply isolated from each other, the power supply # 30 is isolated from power supply # 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide redundancy supply points are otherwise electrically isolated from the sensor element, as taught by Kuo into Slama in order to   for benefits of to keep powering the sensor unit, without any interruption, if the other sensor element is malfunction in same time.  

       Regarding Claim 4, Slama and Kuo disclose the method as claimed in claim 3, but Slama does not disclose wherein the connection of the redundancy supply points to the sensor element  and the isolation of the redundancy supply points from the sensor element  are carried out via electrical switches, the electrical switches being opened or closed depending on the functionality of the evaluation module.  

Kuo disclose the connection of the redundancy supply points to the sensor element  and the isolation of the redundancy supply points from the sensor element  are carried out via electrical switches, the electrical switches being opened or closed depending on the functionality of the evaluation module (Fig. 1, # 100, relay switch, para [0010], where a first sensor 12, a second sensor 14, a selection switch 16, a control circuit 18, and a relay switch 100).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide electrical switches, as taught by Kuo into Slama in order to choose the working sensor for benefits of to keep powering the sensor unit, without any interruption, if the other sensor element is malfunction in same time.  
     Regarding Claim 5, Slama and Kuo disclose the method as claimed in claim 1, but Slama does not disclose wherein monitoring of the functionality of the evaluation module takes place via the redundancy module.  
Kuo disclose monitoring of the functionality of the evaluation module takes place via the redundancy module (Claim 5, where a control circuit comprising a first input terminal connected to the main power supply via a first sensor and configured to receive a status signal of the main power supply from the first sensor, a second input terminal connected to the backup power supply via a second sensor and configured to receive a status signal of the backup power supply from the second sensor, a third input terminal connected to a selection switch for receiving a selection signal from the selection switch, and an output terminal to output a control signal, the control signal being achieved by arithmetic performed on the status signals of the main and backup power supplies and the selection signal; and a relay switch configured to receive the control signal from the output terminal of the control circuit, and select the main power supply or the backup power supply to supply power to an electronic device according to the control signal, e.g., receive a status signal of the backup power supply considered as functionality of redundancy module).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide monitoring of the functionality redundancy module, as taught by Kuo into Slama for benefits of to keep powering the sensor unit, without any interruption, if the other sensor element is malfunction in same time.  

Regarding Claim 6, Slama and Kuo disclose method as claimed in claim 5, but the Slama does not disclose wherein the redundancy module monitors a diagnostic signal output by the evaluation module, wherein the diagnostic signal  indicates whether the sensor element  is or can be supplied with the sensor voltage via the evaluation module.
Kuo disclose the redundancy module monitors a diagnostic signal output by the evaluation module, wherein the diagnostic signal  indicates whether the sensor element  is or can be supplied with the sensor voltage via the evaluation module (para [0015], where (para [0015], where the selection switch 16 is turned on, the control signal/diagnostic signal/ generated from the output terminal Q of the AND gate U3 is a high level voltage signal, the first power supply 20 is coupled to the electronic device 40. If the selection switch is turned off, the control signal is a low level voltage signal to control the relay switch 100 to couple the second power supply 30 to the electronic device 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a diagnostic signal output, as taught by Kuo into Slama in order to keep the sensor unit with power, without any interruption.

Regarding Claim 13, Slama discloses a sensor assembly for a vehicle comprising: 
      at least one rotational speed sensor wherein the rotational speed sensor  has a sensor element , wherein the sensor element  can interact with a magnet wheel  that can be fixed to a wheel (Col. 10, lines 50-55, Rotational speed sensors may measure the rotation speed based on differential magnetic fields of magnet target wheels, which are attached to the wheel))
-an evaluation module, wherein the evaluation module is configured to specify a sensor voltage via supply points and to transmit said voltage to the at least one sensor element (Col. 3, lines 20-23, where signals may used to encode the sensor signal or the error signal (e.g. a voltage or a frequency))  and to evaluate an effective parameter generated as a result of the interaction of the at least one sensor element  supplied with the sensor voltage with the magnet wheel  in the form of a measurand  (Col. 10, lines 50-55,where  Rotational speed sensors may measure the rotation speed based on differential magnetic fields of magnet target wheels, which are attached to the wheel) and as a function of the measurand to output an output variable characterizing a rotation speed of the respective wheel (Col.4, lines 49-52, where sensor signal 115b is a periodic signal in a physical quantity (e.g. an electric current or voltage); (Col. 7, lines 44-46, where sensor signal 115 may encode the wheel speed information in a frequency of the periodic sensor signal 115 implementing the output protocol), and
in the event of a malfunction of the evaluation module, as a result of which the sensor element no longer is or can be supplied with the sensor voltage from the evaluation module (Abstract, where determination module configured to determine the malfunction of the sensor unit; Col. 4, lines 45-48, where  error signal 105b indicates a malfunction of the sensor unit 20b).

Slama does not disclose:
 -a redundancy module, wherein the redundancy module is configured to monitor the evaluation module as to whether the sensor element is or can be supplied with the sensor voltage by the evaluation module,
     wherein the redundancy module is configured, to provide a redundancy sensor voltage so as to form a redundant power supply of the sensor element.

Kuo disclose a redundancy module, wherein the redundancy module is configured to monitor the evaluation module as to whether the sensor element is or can be supplied with the sensor voltage by the evaluation module (para [0010], where first sensor 12 is a voltage sensor having a detecting terminal connected to a first power supply 20 and an output terminal A to send a first power signal. The second sensor 14 is a voltage sensor having a detecting terminal connected to a second power supply 30 and an output terminal B to send a second power signal),
     wherein the redundancy module is configured, to provide a redundancy sensor voltage so as to form a redundant power supply of the sensor element (Fig. 1, # 10, FIG. 1 and FIG. 2,  para [0010], where a dual power supply system… the first sensor 12, the second sensor 14, and the selection switch 16 respectively, and an output terminal to send a control signa).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide redundancy module, as taught by Kuo into Slama in order to constantly powered the sensor unit of rotation wheel in the vehicle without any interruption.

Regarding Claim 14, Slama and Kuo disclose the sensor assembly as claimed in claim 13.
Further Slama disclose wherein the sensor element is an inductive sensor element (Col. 3, lines 40-45, where the sensor unit 20 (e.g. magnetic field sensor, giant magnetoresistance based sensor) may provide an analog periodic sensor signal (e.g. indicating a magnitude of the magnetic field by the amplitude of the sensor signal) to the input module 120a).

Regarding Claim 15, Slama and Kuo disclose the sensor assembly as claimed in claim 13, but Slama does not disclose wherein the redundancy module has electrical switches wherein the electrical switches are arranged in redundancy lines connecting the sensor element  to redundancy supply points in the redundancy module, in such a way that in the event of a malfunction of the evaluation module  being detected, by closingInt. Appl. No.: PCT/EP2018/060061 Atty. Docket No.: 169068.188589(2017P00059)Page 9 of 10 the electrical switches a redundancy sensor voltage provided by the redundancy supply points can be transferred to the sensor element.  
Kuo disclose the redundancy module has electrical switches wherein the electrical switches are arranged in redundancy lines connecting the sensor element  to redundancy supply points in the redundancy module (Fig. 1, # 10, where Selection switch 16 and relay switch 18), in such a way that in the event of a malfunction of the evaluation module being detected  para [0014], where  relay 130 receives a low level voltage signal, the second power supply 30 is coupled to the electronic device 40 via the relay switch 100, and when the relay 130 receives a high level voltage signal, the first power supply 20 is coupled to the electronic device 40 via the relay switch 100. Kuo disclose selecting switch and switch is on where selecting signal with high level voltage signal, and switching off where signal is low level voltage signal, e.g., the event malfunction), 
by closingInt. Appl. No.: PCT/EP2018/060061Atty. Docket No.: 169068.188589(2017P00059)Page 9 of 10 the electrical switches a redundancy sensor voltage provided by the redundancy supply points can be transferred to the sensor element (Claim 3, where  the relay switch has a first channel having a normally open throw connected to a live wire of the first power supply and a normally closed throw connected to a live wire of the second power supply, a second channel having a normally open throw connected to a naught wire of the first power supply and a normally closed throw connected to a naught wire of the second power supply.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide electrical switches, as taught by Kuo into Slama in order to choose the working sensor for benefits of to keep powering the sensor unit, without any interruption, if the other sensor element is malfunction in same time.  

Regarding Claim 16, Slama and Kuo disclose the sensor assembly as claimed in claim 13, but Slama does not disclose wherein the evaluation module is supplied with energy from a first energy source and the redundancy module is supplied with energy from a second energy source, wherein the first energy source  is independent of the second energy source  and wherein the sensor voltage in the evaluation module is provided from the first energy source  and the redundancy sensor voltage in the redundancy module is provided from the second energy source.  
Kuo disclose the evaluation module is supplied with energy from a first energy source and the redundancy module is supplied with energy from a second energy source (Fig. 1, # 20 and 30, first power supply and second power supply independed from each other, that supply the module 10, which considered as evaluation and redundancy module) and wherein the sensor voltage in the evaluation module is provided from the first energy source and the redundancy sensor voltage in the redundancy module is provided from the second energy source ( para [0010], where first sensor 12 is a voltage sensor having a detecting terminal connected to a first power supply 20 and an output terminal A to send a first power signal…second sensor 14 is a voltage sensor having a detecting terminal connected to a second power supply 30 and an output terminal B to send a second power signal).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide evaluation module is supplied with energy from a first energy source and the redundancy module is supplied with energy from a second energy source, as taught by Kuo into Slama in order to keep powering the sensor unit, without any interruption.

Regarding Claim 17, Slama and Kuo disclose the claim 13 and further Slama disclose a vehicle comprising the sensor vehicle as claimed in claim 13 (Col. 1, lines 15-18, where vehicle control systems one important issue relates to a reliable control over internal functions of wheel speed sensors).


Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding Claim 7: The closest prior art of the record does not disclose or render obvious:
in the redundancy module, at least the following steps are performed to monitor the functionality of the evaluation module : detecting a redundancy measurand  that appears in the redundancy module, wherein the redundancy measurand results from the interaction of the magnet wheel Int. Appl. No.: PCT/EP2018/060061Atty. Docket No.: 169068.188589(2017P00059) Page 6 of 10with the sensor element  which is supplied with the sensor voltage specified by the evaluation module; and determining whether the redundancy measurand  indicates that a sensor voltage is present, which corresponds to a ground potential  within a fault tolerance.  

 Claims 8 and 10 is objected due to their dependency on claim 7.

          Regarding Claim 9, The closest prior art of the record does not disclose or render obvious:
when a stationary state of the wheel  is detected, the method further comprises determining whether the redundancy measurand  corresponds to a median voltage and/or a median current, which appears when the wheel is stationary due to supplying the sensor element  with the sensor voltage without any interaction of the sensor element  with the magnet wheel.
.
      Regarding Claim 11, Slama disclose wherein in the evaluation module a measured voltage is processed as the measurand and in the redundancy module a redundancy measured voltage is processed as the redundancy measurand, wherein the measured voltage and the redundancy measured voltage result from the interaction of the magnet wheel  with the sensor element  (Col. 10, lines 50-55, rotational speed sensors may measure the rotation speed based on differential magnetic fields of magnet target wheels, which are attached to the wheel) superimposed with a median voltage resulting from the sensor voltage or, in the event of a malfunction being detected, from the redundancy sensor voltage  or in the evaluation module a measured current (Col. 1, lines 39-43, where  a determination module, which is configured to determine the internal malfunction of the sensor unit or the apparatus; Claim 1, where output module configured to provide the error signal indicating the internal malfunction for the control unit, wherein the error signal comprises a predetermined level of a voltage or a current, which differs from an upper level of a voltage or a current and from a lower level of a voltage or a current used for providing periodic information of the sensor signal);
measured current result from the interaction of the magnet wheel  with the sensor element (Fig. 31,Col. 8, lines 34-40, where shows a sensor signal 310 a,b as a sensor current).
  is processed as the measurand and in the redundancy module a redundancy measured current  is processed as the redundancy measurand, wherein the measured current and the redundancy measured current result from the interaction of the magnet wheel  with the sensor element  superimposed with a median current  resulting from the sensor voltage or, in the event of a malfunction being detected, from the redundancy sensor voltage. 

Kuo disclose processed as the measurand and in the redundancy module a redundancy measured voltage is processed as the redundancy measurand, wherein the measured voltage and the redundancy measured voltage (para [0010], where the first sensor 12 is a voltage sensor having a detecting terminal connected to a first power supply 20 and an output terminal A to send a first power signal. The second sensor 14 is a voltage sensor having a detecting terminal connected to a second power supply 30 and an output terminal B to send a second power signal, e.g., the first voltage sensor is a measurand  and second voltage sensor, where output terminal B is a redundancy measured). 
The closest prior art of the record does not disclose or render obvious:
   processed as the measurand and in the redundancy module a redundancy measured current  is processed as the redundancy measurand, wherein the measured current and the redundancy measured current result from the interaction of the magnet wheel  with the sensor element  superimposed with a median current  resulting from the sensor voltage or, in the event of a malfunction being detected, from the redundancy sensor voltage. 
Claim 12 is objected due to their dependency on claim 11.



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Loreck et al, (Pat.6339322).
2. Gerstenmeier et al. (Pat.7099795).
3. Turner (US Pub.20080303513).
4. Fehrenbacher et al., (US Pub.20180148027).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862